Citation Nr: 1641578	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for left ear disability.

4.  Entitlement to service connection for bilateral tinea pedis. 

5.  Entitlement to service connection for right wrist carpal tunnel syndrome.

6.  Entitlement to service connection for left wrist carpal tunnel syndrome.

7.  Entitlement to an initial compensable rating for a right little finger fracture.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and an August 2011 rating decision of the RO in Atlanta, Georgia.

In May 2015 the Veteran testified during a hearing at the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2016, the Board remanded these matters for additional development.  Also at that time, the issues of entitlement to service connection for a lumbar spine disability and a left side disability, claimed as intermittent numbness, were remanded.  An April 2016 rating decision granted service connection for a lumbar spine condition and peripheral neuropathy of the left lower extremity sciatic nerve.  As that is a full grant of the benefit sought with regard to the issues of entitlement to service connection for a lumbar spine disability and a left side disability, claimed as intermittent numbness, those issues are no longer on appeal. 

In an April 2016 statement, the Veteran indicated that he had been out of work for nearly eight years due to an inability to perform work duties due to a service-connected hand disability.   The Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a bilateral ankle disability, tinea pedis, and a right wrist disability; entitlement to an increased rating for residuals of a right little finger fracture; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left ear hearing loss disability as defined by VA regulations, and there is no diagnosis of any left ear disability.

2.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of carpal tunnel syndrome of the left wrist.


CONCLUSIONS OF LAW

1.  A left ear disability was not incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

2.  Carpal tunnel syndrome of the left wrist, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Concerning the claims for the left ear and carpal tunnel syndrome of the left wrist, the Veteran was provided with VA examinations in March 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Concerning the claims for the left ear and carpal tunnel syndrome of the left wrist, the Board concludes that the March 2016 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Left Ear

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service personnel records show that his military occupational specialty was 92A, material storage and handling specialist.

A service audiogram from September 1990 shows pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
10
15
10
0
5

A service audiogram from November 1993 shows pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
5
5
10
5
5

A service audiogram from July 1994 shows pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
LEFT
25
5
5
5
0

At his May 2015 Board hearing, the Veteran described being exposed to loud noises while he was on active duty.  He felt that his hearing had worsened since he left active duty, but he had not had a hearing test.

On VA examination in March 2016, pure tone thresholds, in decibels, were:



HERTZ

500
1000
2000
3000
4000
LEFT
15
10
15
10
15

The speech discrimination score was 94 percent for the left ear.  The examiner noted the Veteran's complaints of hearing loss, pain, and prior ear infection.  However, the examiner indicated that at that time, there was no evidence of a current left ear condition, and the Veteran had normal hearing.  

As an initial matter, concerning the Veteran's claimed hearing loss, the Board notes that none of the pure tone thresholds as recorded by any audiologist of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2015).  Therefore, the Veteran does not have a left ear hearing loss disability for VA benefits purposes.  Without a diagnosis of a current hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a left ear hearing loss disability.  

The Veteran also experiences pain in his left ear.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although the Veteran has claims to have a left ear disability, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the March 2016 VA examiner reviewed the Veteran's medical records, performed an examination, and concluded that the Veteran did not have a left ear disability.  No other competent evidence of record demonstrates that there is any current disability of the left ear.  Therefore, the requirement that there be current disability has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that service connection is not available for a left ear disability, as there is no current diagnosis of a left ear disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Carpal Tunnel Syndrome of the Left Wrist

The service medical records are negative for any signs, symptoms, or diagnoses of a left wrist disability.

On VA peripheral nerves examination in March 2016, the Veteran reported that he had received a diagnosis of carpal tunnel syndrome for the right upper extremity only.  No symptoms were reported concerning the left upper extremity.  Wrist extension and grip were normal on the left.  Sensory examination was normal on the left.  Nerve testing was normal for the left upper extremity.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although the Veteran has claims to have carpal tunnel syndrome of the left wrist, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the March 2016 VA examiner reviewed the Veteran's medical records, performed an examination, and concluded that the Veteran did not have carpal tunnel syndrome of the left wrist.  No other competent evidence of record demonstrates that there is any current disability of the left wrist.  Therefore, the requirement that there be current disability has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that service connection is not available for carpal tunnel syndrome of the left wrist, as there is no current diagnosis of a left wrist disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for a left ear disability is denied.

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied.


REMAND

In February 2016, the Board remanded the issues of entitlement to service connection for a bilateral ankle disability, bilateral tinea pedis, and bilateral carpal tunnel syndrome to provide the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the claimed disabilities and service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The requested examinations were performed in March 2016.  The examiner diagnosed bilateral ankle strain, bilateral tinea pedis, and carpal tunnel syndrome, right.  The examiner opined that it was less likely than not that any of the diagnosed disabilities were related to service.  For rationale, the examiner essentially stated that a nexus could not be established because the service medical records did not show treatment for the claimed conditions.

The Veteran has claimed entitlement to service connection for a bilateral ankle disability both as directly related to service and also as secondary to service-connected bilateral flat feet and service-connected back disabilities.  However, the March 2016 VA examiner only offered an etiology opinion concerning direct service connection.

Concerning the right wrist, it is clear from the Veteran's statements that his primary concern is the pain and cramping he experiences in the right wrist.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of that holding, and the fact that medical treatment records show that the Veteran had received a diagnosis of right wrist scapholunate tear in addition to carpal tunnel syndrome, the Board finds that service connection must be considered for both carpal tunnel syndrome and right wrist scapholunate tear.  The March 2016 VA examiner only considered the Veteran's right wrist carpal tunnel syndrome.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An opinion that relies only on the absence of symptoms or treatment since service is not adequate.  An additional opinion is necessary to address the nature and etiology of the Veteran's bilateral ankles, tinea pedis, and right wrist.  

As for the issue of entitlement to an initial compensable rating for a right hand little finger fracture, the Veteran last underwent VA examination in March 2016.  In an April 2016 statement, the Veteran asserted that his symptoms had worsened since the examination, and that prior X-rays did not show the extent of the current damage.

The Board recognizes that the Veteran's last VA finger examination was relatively recent.  However, symptoms such as pain and cramping come to him through his senses and, therefore, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporary VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the increased symptomatology reported by the Veteran, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and afford the Veteran an updated VA examination that indicates the current symptomatology of the right little finger disability.  That updated examination should include an X-ray.

The RO has not yet considered the claim of entitlement to TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate that matter in the first instance, to avoid any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for TDIU.

2.  Send to the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically notify the Veteran of the criteria to establish entitlement to a TDIU.

3.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral ankle disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any ankle disability.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral ankle disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) (1) that any bilateral ankle disability, was caused by service connected disabilities, to specifically include the service-connected bilateral pes planus or lumbar spine disability; or (2) that any bilateral ankle disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected bilateral pes planus or lumbar spine disability.  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's bilateral ankle disability, that should be stated.  Any opinion expressed should be accompanied by a complete rationale.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of bilateral pes planus, a lumbar spine disability, bilateral lower extremity peripheral neuropathy, and residuals of a right little finger fracture.  If the Veteran is found to be able to work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of tinea pedis.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any tinea pedis had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner must consider and discuss the Veteran's specific contention that his tinea pedis was caused by his boots, foot sweat, and unclean socks on active duty.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's tinea pedis, that should be stated.  Any opinion expressed should be accompanied by a complete rationale.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right wrist disabilities, to specifically include right wrist scapholunate tear and carpal tunnel syndrome.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any disability, to include right wrist scapholunate tear or carpal tunnel syndrome.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right wrist disability, to specifically include right wrist scapholunate tear and carpal tunnel syndrome, had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  If not related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) (1) that any right wrist disability, to specifically include right wrist scapholunate tear and carpal tunnel syndrome, was caused by service connected disabilities, to specifically include the service-connected right little finger fracture residuals; or (2) that the right wrist disability, to specifically include right wrist scapholunate tear and carpal tunnel syndrome is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected right little finger fracture residuals.  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's right wrist disability, that should be stated.  Any opinion expressed should be accompanied by a complete rationale.

7.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right hand little finger fracture.  The claims file must be made available to the examiner.  An X-ray should be taken and reviewed in conjunction with the examination report.  The examiner should provide range of motion findings for the right little finger and should state whether ankylosis is shown.

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


